Allowable Subject Matter
Claims 1-3, 5 and 7-22 are allowed.                         
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Hottori teaches a combination of components for a cleaning composition comprising (A) N-long-chain acyl neutral amino acid or a salt thereof. (B) N-long-chain acyl neutral amino acid dipeptide or a salt thereof, and (C) N-long-chain acyl neutral amino acid tripeptide or a salt thereof and further comprises component (D) a higher fatty acid having 8 to 22 carbon atoms.  Therefore, it should be noted that the parts A, B and C of instant claim 1 corresponds to only component A of Hattori which is a cleaning composition (abstract, 43) comprising long chain (8-22 carbon atoms) acyl neutral amino acids including a corresponding species of N-lauroyl glycine and myristoyl glycine and their Na, K and alkylamine salts (instant claims 7-8); [44-46, 87, Table 1].  In view of applicant’s further amendments of claim 1, in addition to persuasive arguments of 2021/09/27, and thus much more limited scope of the claim, the searched and considered prior arts of record do not teach the specifically selected ratios (A/B and (A+B)/C) of this claim, which is the very reason for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/01/10      
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767